BOARD REPRESENTATION AGREEMENT


MACATAWA BANK CORPORATION

        This BOARD REPRESENTATION AGREEMENT (“Agreement”) is made this 5th day
of November, 2008, by and among Macatawa Bank Corporation, a Michigan
corporation and registered financial holding company (“Macatawa”), and White Bay
Capital, LLC, a Michigan limited liability company (“White Bay”). Macatawa and
White Bay are each referred to herein as a “Party” and, collectively, as the
“Parties.”


BACKGROUND

        A.        Pursuant to the terms and conditions of a certain Subscription
and Purchase Agreement signed on October 23, 2008 (the “Subscription
Agreement”), White Bay submitted its irrevocable subscription for twenty
thousand (20,000) shares of Series A Noncumulative Convertible Perpetual
Preferred Stock of Macatawa (“Preferred Stock”) for the aggregate purchase price
of Twenty Million Dollars ($20,000,000) (the “Subscription”).

        B.        The Parties have discussed granting White Bay the contractual
right to representation on the Board of Directors of Macatawa and its Bank (as
defined below) equal to White Bay’s percentage beneficial ownership of
Macatawa’s common stock, on an as-converted basis, rounded up to the nearest
whole director. Macatawa currently has six directors and, in connection with the
acceptance of the Subscription, intends to expand the Board of Directors by one
member. The Parties have agreed, in accordance with the Marketplace Rules of
NASDAQ and the guidance thereunder, to round up this fraction to one director,
resulting in White Bay having the contractual right to designate one of the
seven board members.

        C.        Macatawa desires to accept the Subscription as of the date
hereof and, in connection therewith, the Parties have agreed to enter into this
Agreement.

        NOW, THEREFORE, the Parties hereby agree as follows:

        1.        Director Designee. From the date hereof and continuing until
such date (if ever) that White Bay ceases to own shares of Preferred Stock
and/or shares of Macatawa’s common stock that collectively represent more than
three percent (3%) of the voting power of Macatawa, on an as-converted basis:

        (a)        Macatawa shall take all action necessary to cause one person
designated by White Bay (such person, together with any successor as set forth
in (f) below, the “Designee”) to be elected to the Board of Directors of
Macatawa;


        (b)        At each meeting of the shareholders of Macatawa at which
directors of Macatawa are to be elected and in each proxy statement relating
thereto, Macatawa shall recommend that the shareholders elect the Designee to
the Board of Directors of Macatawa;


        (c)        Macatawa shall cause the Designee to be elected to and
maintained as a member of the Board of Directors of Macatawa Bank, a Michigan
banking corporation and wholly owned subsidiary of Macatawa (the “Bank”);


--------------------------------------------------------------------------------



        (d)        If the Designee is not an employee of Macatawa and is elected
to the Board of Directors of Macatawa, such Designee shall be entitled to and
shall receive customary cash, equity and other compensation for board service on
the same terms and conditions as other non-employee directors of Macatawa;


        (e)        Macatawa shall cause Designee to be added to such Macatawa or
Bank board committees as White Bay may request; provided that the Designee is
eligible to serve on such committees under applicable SEC, NASDAQ, Federal
Reserve Board and other regulations applicable to Macatawa or the Bank; and


        (f)        In the event there is any vacancy on the Board of Directors
as a result of the Designee no longer serving as a member of the Board of
Directors of Macatawa or the Bank for any reason, Macatawa shall cause such
vacancy to be filled by a person designated by White Bay.


        2.        Non-Assignability. The rights of White Bay hereunder shall be
deemed personal to White Bay and may not be delegated or assigned to any other
party, including by operation of law, without the prior written consent of
Macatawa.

        3.        Ratification; Entire Agreement. Except as otherwise
specifically provided in this Agreement, the Subscription Agreement is hereby
ratified and remains in full force and effect. This Agreement, together with the
Subscription Agreement and the Non-Disclosure Agreement previously executed by
the Parties and the other documents executed contemporaneously herewith,
constitute the entire agreement between the Parties with respect to the matters
covered hereby and thereby, and may only be amended by a writing executed by all
Parties.

        4.        Bank Regulation. Notwithstanding anything to the contrary in
this Agreement, Macatawa’s obligations hereunder shall be subject to any
applicable banking regulations or orders by regulatory agencies that would
prohibit the Designee from serving on the board (or on any committee of such
board) of Macatawa or the Bank. Should such a regulatory issue arise, Macatawa
will use its reasonable best efforts to resolve the issue to the reasonable
satisfaction of White Bay.

        5.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

        6.        Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Michigan,
excluding those provisions related to the conflict of laws of different
jurisdictions if the effect of the application of those provisions will be to
require the application of the laws of a jurisdiction other than the State of
Michigan. Each Party consents to the jurisdiction of the state of federal courts
in Kent County, Michigan, which will be the sole venue for resolution of all
disputes related to this Agreement. THE PARTIES EXPRESSLY WAIVE THE RIGHT TO
TRIAL BY JURY IN CONNECTION WITH ANY MATTER ARISING OUT OF OR IN CONNECTION WITH
THIS ADDENDUM.

        7.        Effective Date. Notwithstanding anything in this Agreement to
the contrary, this Agreement shall not be effective until the later of (i) the
Company’s acceptance of the Subscription pursuant to the Subscription Agreement
and (ii) the closing of the transaction contemplated by the Subscription
Agreement (the “Effective Date”).

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties have executed this Board Representation
Agreement on the day and year first written above.

COMPANY:
Macatawa Bank Corporation


By: /s/ Philip J. Koning
      ——————————————
            Philip J. Koning
            Its President INVESTOR:
White Bay Capital, LLC


By: /s/ Mark Bugge
      ——————————————
            Mark Bugge
            Attorney in Fact for the
            Managing Member


3